


INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the date set forth on
the signature page to this Agreement, by and between Overhill Farms, Inc., a
Nevada corporation (“Company”), and the individual named on the signature page
to this Agreement (“Indemnitee”), an officer and/or a director of the Company.
 
R E C I T A L S
 
A.          The Indemnitee is currently serving as an officer and/or director of
the Company and in such capacity renders valuable services to the Company.
 
B.          The Company has investigated whether additional protective measures
are warranted to adequately protect its directors and officers against various
legal risks and potential liabilities to which such individuals are subject due
to their position with the Company and has concluded that additional protective
measures are warranted.
 
C.          In order to induce and encourage highly experienced and capable
persons such as the Indemnitee to continue to serve as an officer and/or
director, the board of directors of the Company has determined, after due
consideration, that this Agreement is not only reasonable and prudent, but
necessary to promote and ensure the best interests of the Company and its
stockholders.
 
D.          The articles of incorporation of the Company (the “Articles”)
require indemnification of the officers and directors of the Company to the
fullest extent authorized under Nevada law, including but not limited to under
Title 7, Chapter 78 of the Nevada Revised Statutes (“NRS”). The Indemnitee may
also be entitled to indemnification under California law.
 
E.          The Articles and NRS provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the board of directors, officers
and other persons with respect to indemnification.
 
F.           The Company’s execution of this Agreement has been approved by the
board of directors of the Company.
 
G.         The Indemnitee is concerned that the protection available under the
Articles and Nevada law and any insurance may not be adequate to protect the
Indemnitee, and in consideration of serving as an officer and/or director,
desires to be assured of adequate protection, and the Company desires the
Indemnitee to serve in such capacity. The Indemnitee has indicated to the
Company that but for the Company’s agreement to enter into this Agreement, the
Indemnitee would decline to continue to serve as an officer and/or a director of
the Company.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the recitals set forth above and the
continued services of the Indemnitee, and as an inducement to the Indemnitee to
continue to serve as an officer and/or a director of the Company, the Company
and the Indemnitee do hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:
 
(a) A “Change in Control” shall be deemed to have occurred if (i) any “person”
(as that term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a trustee or other fiduciary holding indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, (A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his beneficial
ownership of such securities by 5% or more over the percentage so owned by such
person, or (B) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 20% of the total voting power represented by the
Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.
 
(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended
 
(c) “Expense(s)” means all costs, charges and expenses incurred in connection
with a Proceeding, including, without limitation, attorneys’ fees, disbursements
and retainers, accounting and witness fees, travel and deposition costs,
expenses of investigations, judicial or administrative proceedings or appeals,
and any expenses of establishing a right to indemnification pursuant to this
Agreement or otherwise, including reasonable compensation for time spent by the
Indemnitee in connection with the investigation, defense or appeal of a
Proceeding or action for indemnification for which he is not otherwise
compensated by the Company or any third party; provided, however, that the term
Expense(s) does not include (i) the amount of damages, judgments, amounts paid
in settlement, fines or penalties relating to any Proceeding or (ii) excise
taxes under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), relating to any Proceeding, either of which are actually levied
against the Indemnitee or paid by or on behalf of the Indemnitee.
 
2
 
 

--------------------------------------------------------------------------------

 
(d) “Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether brought in the name of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, by reason of the
fact that the Indemnitee is or was an officer and/or a director of the Company,
or is or was serving at the request of the Company as a director, officer,
employee or agent of another enterprise, whether or not he is serving in such
capacity at the time any liability or Expense is (as defined in paragraph (c)
above) incurred for which indemnification or advancement of Expenses is to be
provided under this Agreement.
 
(e) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.
 
2. Agreement to Serve. The Indemnitee agrees to continue to serve as an officer
and/or a director of the Company at the will of the Company for so long as the
Indemnitee is duly elected or appointed or until such time as the Indemnitee
tenders a resignation in writing or is terminated as an officer and/or removed
as a director by the Company. Nothing in this Agreement shall be construed to
create any right in the Indemnitee to continued employment or service with the
Company or any subsidiary or affiliate of the Company. Nothing in this Agreement
shall affect or alter any of the terms of any otherwise valid employment
agreement or other agreement between the Indemnitee and the Company relating to
the Indemnitee’s conditions and/or terms of employment or service.
 
3. Indemnification in Third Party Actions. The Company shall indemnify the
Indemnitee in accordance with the provisions of this Section 3 if the Indemnitee
is a party to or threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor), by reason of the fact that the Indemnitee is
or was an officer and/or a director of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
enterprise, against all Expenses, damages, judgments, amounts paid in
settlement, fines, penalties and ERISA excise taxes actually and reasonably
incurred by the Indemnitee in connection with the defense or settlement of such
Proceeding, to the fullest extent permitted by Nevada law, whether or not the
Indemnitee was the successful party in any such Proceeding; provided however,
that the Company shall not indemnify the Indemnitee under this Section 3 unless
the Indemnitee acted in good faith and in a manner the Indemnitee (i) reasonably
believed to be in or not opposed to the best interest of the Company, and (ii)
with respect to any criminal action or proceeding, had no reasonable cause to
believe the Indemnitee’s conduct was unlawful; provided, further, that any
settlement shall be approved in writing by the Company, which approval shall not
be unreasonably withheld or delayed.
 
4. Indemnification In Proceedings By or In the Right of the Company. The Company
shall indemnify the Indemnitee in accordance with the provisions of this
Section 4 if the Indemnitee is a party to or threatened to be made a party to or
is otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the fact that the Indemnitee is or
was an officer and/or a director of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
enterprise, against all Expenses actually and reasonably incurred by Indemnitee
in connection with the defense or settlement of such Proceeding, to the fullest
extent permitted by Nevada law, whether or not the Indemnitee is the successful
party in any such Proceeding. The Company shall further indemnify the Indemnitee
for any damages, judgments, amounts paid in settlement, fines, penalties and
ERISA excise taxes actually and reasonably incurred by the Indemnitee in any
such Proceeding described in the immediately preceding sentence, provided that
either (i) the Proceeding is settled with the approval of a court of competent
jurisdiction, or (ii) indemnification of such amounts is otherwise ordered by a
court of competent jurisdiction in connection with such Proceeding.
 
3
 
 

--------------------------------------------------------------------------------

 
5. Conclusive Presumption Regarding Standard of Conduct. The Indemnitee shall be
conclusively presumed to have met the relevant standards of conduct required by
the NRS for indemnification pursuant to this Agreement, unless a determination
is made that the Indemnitee has not met such standards by the board of directors
of the Company by a majority vote of a quorum thereof consisting of directors
who were not parties to such Proceeding or by the stockholders of the Company by
majority vote, and such determination is supported by a written opinion of the
Company’s independent legal counsel, in which case the Company shall
nevertheless have the burden of proof to overcome the presumption that the
Indemnitee met the relevant standards of conduct. Further, the termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, rebut such presumption that
the Indemnitee met the relevant standards of conduct required for
indemnification pursuant to this Agreement.
 
6. Indemnification of Expenses of Wholly or Partly Successful Party.
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, the Indemnitee
shall be indemnified against all Expenses incurred in connection therewith to
the fullest extent permitted by Nevada law. For purposes of this Section 6, the
Indemnitee will be deemed to have been wholly successful on the merits if the
Proceeding is terminated by settlement or is dismissed with prejudice. If the
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against (a)
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter and (b) any
claim, issue or matter related to any such successfully resolved claim, issue or
matter. For purposes of this Section 6 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
7. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his service to the Company, a witness in any Proceeding to which the Indemnitee
is not a party, he shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.
 
4
 
 

--------------------------------------------------------------------------------

 
8. Advances of Expenses. The Expenses incurred by the Indemnitee in connection
with any Proceeding shall be paid promptly by the Company in advance of the
final disposition of the Proceeding at the written request of the Indemnitee to
the fullest extent permitted by Nevada law; provided that     the Indemnitee
shall undertake in writing to repay such amount to the extent that it is
ultimately determined that the Indemnitee is not entitled to indemnification by
the Company.
 
9. . Indemnification Procedure; Determination of Right to Indemnification.
 
(a) Promptly after receipt by the Indemnitee of notice of the commencement of
any Proceeding with respect to which the Indemnitee intends to claim
indemnification or advancement of Expenses pursuant to this Agreement, the
Indemnitee will notify the Company of the commencement thereof. The omission to
so notify the Company will not relieve the Company from any liability which it
may have to the Indemnitee under this Agreement or otherwise.
 
(b) If a claim for indemnification or advancement of Expenses under this
Agreement is not paid by or on behalf of the Company within thirty (30) days of
receipt of written notice thereof, Indemnitee may at any time thereafter bring
suit in any court of competent jurisdiction against the Company to enforce the
right to indemnification or advancement of Expenses provided by this Agreement.
It shall be a defense to any such action (other than an action brought to
enforce a claim for Expenses incurred in defending any Proceeding in advance of
its final disposition where the required undertaking, if any is required, has
been tendered to the Company) that the Indemnitee has failed to meet the
standard of conduct that makes it permissible under the NRS for the Company to
indemnify the Indemnitee for the amount claimed. The burden of proving by clear
and convincing evidence that indemnification or advancement of Expenses is not
appropriate shall be on the Company. The failure of the directors or
stockholders of the Company or independent legal counsel to have made a
determination prior to the commencement of such Proceeding that indemnification
or advancement of Expenses are proper in the circumstances because the
Indemnitee has met the applicable standard of conduct shall not be a defense to
the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.
 
(c) The Indemnitee’s Expenses incurred in connection with any action concerning
the Indemnitee’s right to indemnification or advancement of Expenses in whole or
in part pursuant to this Agreement shall also be indemnified in accordance with
the terms of this Agreement by the Company regardless of the outcome of such
action, unless a court of competent jurisdiction determines that each of the
material claims made by the Indemnitee in such action was not made in good faith
or was frivolous.
 
(d) With respect to any Proceeding for which indemnification is requested, the
Company will be entitled to participate therein at its own expense and, except
as otherwise provided below, to the extent that it may wish, the Company may
assume the defense thereof, with counsel satisfactory to the Indemnitee. After
notice from the Company to the Indemnitee of its election to assume the defense
of a Proceeding, the Company will not be liable to the Indemnitee under this
Agreement for any Expenses subsequently incurred by the Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s prior written consent. The Indemnitee shall have the right to
employ counsel in any such Proceeding, but the Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof and the
Indemnitee’s approval of the Company’s counsel shall be at the expense of the
Indemnitee, unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of the defense of a Proceeding, or (iii) the Company has not in fact
employed counsel to assume the defense of a Proceeding, in each of which cases
the Expenses of the Indemnitee’s counsel shall be at the expense of the Company.
Notwithstanding the foregoing, the Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
the Indemnitee has concluded that there may be a conflict of interest between
the Company and the Indemnitee.
 
5
 
 

--------------------------------------------------------------------------------

 
10. Retroactive Effect. Notwithstanding anything to the contrary contained in
this Agreement, the Company’s obligation to indemnify the Indemnitee and advance
Expenses to the Indemnitee shall be deemed to be in effect since the date that
the Indemnitee first commenced serving in any of the capacities covered by this
Agreement.
 
11. Limitations on Indemnification. Notwithstanding any other provision of this
Agreement, no payments pursuant to this Agreement shall be made by the Company:
 
(a) to indemnify or advance Expenses to the Indemnitee with respect to actions
initiated or brought voluntarily by the Indemnitee and not by way of defense,
except with respect to actions brought to establish or enforce a right to
indemnification or advancement of Expenses under this Agreement or any other
statute or law or otherwise as required under the NRS, but such indemnification
or advancement of Expenses may be provided by the Company in specific cases if
approved by the Board of Directors by a majority vote of a quorum thereof
consisting of directors who are not parties to such action;
 
(b) to indemnify the Indemnitee for any Expenses, damages, judgments, amounts
paid in settlement, fines, penalties or ERISA excise taxes for which payment is
actually made to the Indemnitee under a valid and collectible insurance policy,
except in respect of any excess beyond the amount paid under such insurance;
 
(c) to indemnify the Indemnitee for any Expenses, damages, judgments, amounts
paid in settlement, fines, penalties or ERISA excise taxes for which the
Indemnitee has been or is indemnified by the Company or any other party
otherwise than pursuant to this Agreement;
 
(d) to indemnify the Indemnitee for any Expenses, damages, judgments, fines or
penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder or similar provisions of
any federal, state or local statutory law; or
 
6
 
 

--------------------------------------------------------------------------------

 
(e) to indemnify the Indemnitee for any Expenses, damages, judgments, fines or
penalties sustained by the Indemnitee if a court of competent jurisdiction finds
that the Indemnitee did not act in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interest of the Company,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful, in either case to the extent to
which such finding is required by the NRS.
 
12. Maintenance of Directors’ and Officers’ Insurance.
 
(a) Upon the Indemnitee’s request, the Company hereby agrees to maintain in full
force and effect, at its sole cost and expense, directors’ and officers’
liability insurance (“D&O Insurance”) by an insurer, in an amount and with a
deductible no less favorable to Indemnitee than is in place on the date of this
Agreement, covering the period during which the Indemnitee is serving or has
served in any one or more of the capacities covered by this Agreement and for so
long thereafter as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding by reason of the fact that the
Indemnitee is serving or has served in any of the capacities covered by this
Agreement.
 
(b) In all policies of D&O Insurance to be maintained pursuant to paragraph (a)
above, the Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee with the greatest rights and benefits available under such
policy.
 
(c) In the event of a Change in Control, the Company shall maintain in force any
and all insurance policies then maintained by the Company in providing insurance
in respect or for the benefit of the Indemnitee, for a period of not less than
six years thereafter (“Tail Coverage”). The Tail Coverage is to be placed by the
Company’s then-current D&O Insurance broker.
 
(d) Except with respect to the Company’s obligations under Section 12(c) (with
respect to which this Section 12(d) shall not apply), notwithstanding the
foregoing, the Company shall have no obligation to maintain D&O Insurance if the
Company determines, in good faith, that (i) such insurance cannot be obtained on
terms which are commercially reasonable, (ii) the premium costs for such
insurance is significantly disproportionate to the amount of coverage provided,
(iii) the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or (iv) the Company, after using best efforts,
is otherwise unable to obtain such insurance. The Company shall provide written
notice to the Indemnitee that such insurance will not be maintained immediately
upon making any such determination.
 
13. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed to limit or preclude
any other rights to which the Indemnitee may be entitled under the Articles or
the Company’s bylaws, any agreement, any vote of stockholders or disinterested
directors of the Company, the NRS, or otherwise. To the extent that a change in
Nevada law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded under the
Articles, the Company’s bylaws and this Agreement, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.
 
7
 
 

--------------------------------------------------------------------------------

 
14. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) six (6) years after the date that the Indemnitee shall
have ceased to serve as a officer and/or director of the Company or (b) one (1)
year after the final termination of any Proceeding, including any appeal, then
pending in respect of which the Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder.
 
15. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of (i) the Indemnitee and Indemnitee’s heirs, devisees,
legatees, personal representatives, executors, administrators and assigns and
(ii) the Company and its successors and assigns, including any transferee of all
or substantially all of the Company’s assets and any successor or assign of the
Company by merger or by operation of law.
 
16. Severability. Each provision of this Agreement is a separate and distinct
agreement and independent of the other, so that if any provision hereof shall be
held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. To the extent required, any provision of this Agreement may
be modified by a court of competent jurisdiction to preserve its validity and to
provide the Indemnitee with the broadest possible indemnification and
advancement of Expenses permitted under the NRS. If this Agreement or any
portion thereof is invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify the Indemnitee as to
Expenses, damages, judgments, amounts paid in settlement, fines, penalties and
ERISA excise taxes with respect to any Proceeding to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any applicable provision of the NRS or any other applicable
law.
 
17. Headings. The headings used herein are for convenience only and shall not be
used in construing or interpreting any provision of the Agreement.
 
18. Governing Law. Nevada law shall govern all issues concerning the relative
rights of the Company and the Indemnitee under this Agreement. All other
questions and obligations under this Agreement shall be construed and enforced
in accordance with the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California. In any
action, dispute, litigation or other proceeding concerning this Agreement
(including arbitration), exclusive jurisdiction shall be with the courts of
California, with the County of Los Angeles being the sole venue for the bringing
of the action or proceeding.
 
19. Amendments and Waivers. No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing and signed
by the party against whom enforcement is sought. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s Articles of
Incorporation, Bylaws or agreements, including any D&O Insurance policies,
whether the alleged actions or conduct giving rise to indemnification hereunder
arose before or after any such amendment. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof, whether or not similar, nor shall any waiver constitute a continuing
waiver.
 
8
 
 

--------------------------------------------------------------------------------

 
20. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other.
 
21. Notices. All notices and communications shall be in writing and shall be
deemed duly given on the date of delivery or on the date of receipt of refusal
indicated on the return receipt if sent by first class mail, postage prepaid,
registered or certified, return receipt requested, to the following addresses,
unless notice of a change of address is duly given by one party to the other, in
which case notices shall be sent to such changed address:
 
                       If to the Company:
                                     
                                     Overhill Farms, Inc.
                                      2727 E. Vernon Avenue
                                      Vernon, CA  90058
                                      Attn:  James Rudis, President
 
                      with a copy, which shall not constitute notice to the
Company, to:
 
                                     Rutan & Tucker, LLP
                                      611 Anton Boulevard, Suite 1400
                                      Costa Mesa, CA  92626
                                      Attn: Gregg Amber
 
                      If to the Indemnitee, to the address set forth on the
signature page to this Agreement.
 
22. Subrogation. In the event of any payment under this Agreement to or on
behalf of the Indemnitee, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee against any person,
firm, corporation or other entity (other than the Company) and the Indemnitee
shall execute all papers requested by the Company and shall do any and all
things that may be necessary or desirable to secure such rights for the Company,
including the execution of such documents necessary or desirable to enable the
Company to effectively bring suit to enforce such rights.
 
23. Subject Matter and Parties. The intended purpose of this Agreement is to
provide for indemnification and advancement of Expenses, and this Agreement is
not intended to affect any other aspect of any relationship between the
Indemnitee and the Company and is not intended to and shall not create any
rights in any person as a third party beneficiary hereunder.
 
9
 
 

--------------------------------------------------------------------------------

 
24. Consent to Disclosure of Information. By providing personal information to
the Company, the Indemnitee is consenting to the Company’s collection, use and
disclosure of that information for the purposes of completing this Agreement and
for corporate governance purposes. The Indemnitee acknowledges that from time to
time the Company may be required to disclose such personal information to
securities regulatory authorities and stock exchanges and, by providing such
personal information to the Company, the Indemnitee hereby expressly consents to
such disclosure.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of
__________________, 2010.

 
“Indemnitee”
 
Signature:
     
Print Name:
     
Address For Notices:
                         
“Company”
 
OVERHILL FARMS, INC.
   
a Nevada corportation
           
By:
     
Name:
     
Its:
 

 
10
 

--------------------------------------------------------------------------------

 
 
 